SHERWOOD, J.
The basis of this action is clause 1, section 1062, ordinance No. 11188, Revised Ordinances of St. Louis:
■ “Section 1062. Vagrants Defined. —-A vagrant, under the meaning and provisions of this article, shall be deemed to be:
“Eirst. Any male, or female person over the ages of fourteen and sixteen (females fourteen, and males sixteen) years, who, there is reason to believe, live idly, without proper and diligent effort to procure employment, and without any visible means to maintain themselves, and without any settled place of abode, and are of vicious character and depraved habits, or who shall be found loitering or rambling abroad, or wandering or lodging in groceries, tippling houses, beer houses, outhouses, bawdy houses, houses of bad repute, sheds, stables, market houses, lumber yards, or in the open air, or who shall be found trespassing on the private premises of others, and not give a good account of themselves, or who shall be found begging, or going from door to door begging, or appearing in any street, thoroughfare or other public place begging or receiving alms.”
*151The report of the chief of police upon which defendant was tried is the following:

“Report of the Chief of Police.

“To the Police Justice of the 1st District Police Court of the City of St. Louis, Missouri, July 15th, 1897.
State of Missouri, 1
1 ss.
City of St. Louis. J
A. E. Babcock,'
To the City of St. Louis, Dr.
“To one hundred dollars for the violation of an ordinance of said city, entitled ‘an ordinance in revision of the ordinance of the city of St. Louis and to establish new ordinance provisions for the government of said city,’ being ordinance Number 17188, chapter 26, article 6, section 1062, clause 1, approved April 7th, 1893. In this, to-wit: In the city of St. Louis, and State of Missouri, on the 14th day of July, 1897, and on divers other days and times prior thereto, the said A. E. Babcock being a male person over the age of sixteen years, was then and there found trespassing on the private premises of others, and did then and there fail to give a good account of himself, contrary to the ordinance in such case made and provided.
“On information of Mathew Riley, Acting? Chief of Police.”
The turning point in this ease is whether the litigated ordinance required that the trespasser in order to conviction shall not only commit the trespass, but in addition thereto, shall fail to give a good account of himself.
On this score no doubt is entertained; the language is too plain for construction. Bnder its plain and unmistakable terms a person could no more be convicted of being a vagrant because he trespassed on private premises and also gave a *152good account of himself, than he could be convicted of that offense if he gave a good account without the trespass. One is as much a constituent element of the offense as the other. To deny this would be equivalent to asserting that the vital fluid we breathe is air when bereft of either its oxygen or its nitrogen.
There are practical reasons, reasons showing the intent of the ordinance-framers, which add force to the precedent observations:
One is passing an inclosed or improved lot of ground in the city; some sudden exigency which consults not the Revised ordinances, prompts and commands the immediate commission of what otherwise would be a trespass, but the so-called trespasser is absolved, if detected, by “giving a good account” of himself. Other instances may suggest themselves.
Besides, it was not proven that defendant was a vagrant; the evidence showed him to be a broker; had rented an office as sub-tenant of the Gratiot Street Warehouse Company, tenants of Chamber of Commerce Building; and showed receipts for payments of rent.
Every trespasser is not necessarily a vagrant; certainly not if he give a good account of himself, and show himself as having visible means of support.
But plaintiff urges that error was committed by the trial court in refusing to let defendant be interrogated “why he wa's in the basement or ground floor of the Chamber of Commerce.” What response would have been elicited from defendant, plaintiff does not pretend to say. On this point, therefore, this case falls within the rule announced in Aull Savings Bank v. Aull, 80 Mo. 199; State v. Douglass, 81 Mo. loc. cit. 235; State ex rel. v. Leland, 82 Mo. loc. cit. 264; Jackson v. Hardin, 83 Mo. loc. cit. 187; Kraxberger v. Roiter, 91 Mo. loc. cit. 408.
*153Another thought suggests itself which gives support to the ruling of the trial court in discharging defendant; it is this:
Treating this as a civil action as we heretofore have done in all such cases, Nansas City v. Clark, 68 Mo. 588$ and numerous others subsequent thereto, the complaint in this instance states no facts sufficient to constitute a cause of action. The substance of the allegation is that defendant “was then and there found trespassing on the private premises of others,” etc. Neither a description of the locus in quo, nor the names of the owners are given.
This is altogether too vague and indefinite; and the words “found trespassing” are but the statement of a legal conclusion. Our statute requires that in actions before a justice of the peace, there shall be a “statement of the facts constituting the cause of action;” and where this has not been done, the suit has been dismissed. [Brashears v. Strock, 46 Mo. 221; Swartz v. Nicholson, 65 Mo. 508; Casey v. Clark, 2 Mo. 11; Wathen v. Farr, 8 Mo. 324.] In such eases before a justice of the peace, it has been ruled “that statements before justices of the peace, to be sufficient, must advise the opposite party of the nature of the claim and be ' sufficiently specific to be a bar to another action.” Butts v. Phelps, 79 Mo. 302, and cas. cit. See also, Watkins v. Donnelly, 88 Mo. 322. Here the requirements aforesaid were not met; defendant was not informed of the nature of the trespass, nor on what premises committed, nor given the name of the owners; and consequently a judgment recovered in this action would have been no bar to another.
The same reason which demands a proper statement to be made before an ordinary magistrate, equally requires a similar statement before a police court. Eor these reasons we affirm the judgment.
All concur.